By a prior order of this court on this appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 3, 1969, convicting- him of possession of a dangerous weapon as a felony, upon a jury verdict, and imposing sentence, the ease was remitted to Criminal Term for a hearing upon defendant’s motion to suppress evidence and the appeal was held in abeyance in the interim (People v. Goodwin, 36 A D 2d 626). Such hearing has been held and thereupon Criminal Term made an order, dated June 16, 1971, which denied the motion to suppress. Judgment, and order dated June 16, 1971, affirmed. In our opinion the seizure of the evidence was valid as incidental to a lawful arrest. The other contentions originally raised by defendant on the appeal have been considered and rejected. Martuscello, Acting P. J., Latham, Shapiro, Brennan and •Benjamin, JJ., concur.